Citation Nr: 0627316	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-23 809A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected residuals of encephalitis with 
headaches, to include an evaluation in excess of 10 percent 
for the period prior to January 15, 2001.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected adjustment disorder with 
anxiety, to include an evaluation in excess of 10 percent for 
the period prior to September 15, 2005.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother (the latter testified at the first 
hearing only)



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from April 1993 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO in Roanoke, Virginia, and from an April 2003 rating 
decision by the RO in Atlanta, Georgia.  

The veteran testified before the undersigned at hearings held 
in April 2001 and December 2004.  

The Board remanded this case in May 2001 and March 2005 for 
further evidentiary development.  



FINDINGS OF FACT

1.  For the period prior to January 15, 2001, the service-
connected residuals of encephalitis with headaches are shown 
to have been productive of a disability picture that more 
nearly approximates that of migraine headaches with frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

2.  Beginning on January 15, 2001, the service-connected 
residuals of encephalitis with headaches are shown to be 
productive of a disability picture that more nearly 
approximates that of migraine headaches with frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

3.  For the period prior to September 15, 2005, the service-
connected adjustment disorder with anxiety is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity.  

4.  Beginning on September 15, 2005, the service-connected 
adjustment disorder with anxiety is shown to be productive of 
a disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation for the service-connected residuals of 
encephalitis with headaches for the period prior to January 
15, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 
8000, 8100 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected residuals of 
encephalitis with headaches for the period from January 15, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Codes 8000, 8100 (2005).  

3.  The criteria for the assignment of a 50 percent 
evaluation for the service-connected adjustment disorder with 
anxiety for the period prior to September 15, 2005, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.130, Diagnostic Codes 9432, 
9440 (2005).  

4.  The criteria for the assignment of 50 percent evaluation 
for the service-connected adjustment disorder with anxiety 
for the period from September 15, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.130, Diagnostic Codes 9432, 
9440 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Here, VA provided the veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in March 2003 
and March 2005 correspondences.  Based on the procedural 
history of this case, the Board finds that VA has complied 
with the duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the veteran, the record 
shows that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He has also attended several 
examinations in connection with his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

The veteran did not receive any VCAA notice prior to the 
rating decisions from which this appeal originates.  See 
generally, Pelegrini v. Principi, 18 Vet. App. 112 (2004),  
The Board finds, however, that the rating decisions, 
statements of the case, and supplemental statements of the 
case on file collectively informed him of the criteria for 
establishing higher ratings for the disorders at issue.  As 
already noted, he was provided with 38 U.S.C.A. § 5103(a) 
notice in March 2003 and March 2005.  

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that where a claim has actually been 
substantiated by a grant of service connection, 38 U.S.C.A. 
§ 5103(a) notice is no longer required as to the 
"downstream" elements of the claim, namely the proper 
disability ratings or effective dates assignable in the event 
the claims are successful.  Instead, the notice provisions of 
38 U.S.C.A. § 7105 and § 5103A are for application.  

Here, both claims at issue were substantiated when service 
connection was granted in, respectively, August 1999 and 
April 2003, and disability ratings and effective dates were 
assigned for both disorders.  The veteran has received 
appropriate notice in accordance with 38 U.S.C.A. §§ 7105 and 
5103A as to both claims.  

The Board finds that no further notice is needed to comply 
with VCAA, and that the failure to provide the veteran with 
full VCAA notice prior to the August 1999 and April 2003 
adjudications did not affect the essential fairness of the 
adjudications.  The prior adjudications were not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has not alleged or shown prejudice from 
any error in the timing or content of the VCAA notices.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected residuals of encephalitis with headaches, and 
adjustment disorder with anxiety, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  


I.  Residuals of encephalitis with headaches

Factual background

Service connection for residuals of encephalitis with 
headaches was granted in August 1999, with an initial 
assigned evaluation of 10 percent, effective August 18, 1998.  

In April 2003, the evaluation assigned the disorder was 
increased to 50 percent, effective January 15, 2001.  This 
evaluation has remained in effect since that time.  

The record reflects that in March 2005, the Board denied 
entitlement to service connection for a cognitive disorder, 
to include memory loss, secondary to encephalitis.  

The service medical records show that the veteran was 
hospitalized in October 1994 for treatment of Epstein-Barr 
virus (EPV) encephalitis with hepatic and cardiac 
involvement.  

Following hospitalization, he complained of headaches.  
Neurological examination was negative, and all further liver 
function tests were normal.  

Neuropsychological testing in service was not consistent with 
brain damage or with results typical of persons with a 
history of EPV encephalitis.  The examiner explained that EPV 
encephalitis did not normally result in neurological residua 
or cognitive impairments.  

In April 1999, the veteran attended a VA fee basis 
examination.  He complained of daily headaches varying in 
intensity (from mild to excruciating), as well as disturbed 
equilibrium.  He explained that he could function while 
having headaches.  

An examination of the heart and abdomen was normal.  
Neurological examination showed some reported difficulty with 
balance and coordination, which was not confirmed on 
diagnostic testing.  The neurological examination was 
otherwise normal.  

The examiner concluded that the claimed decreased 
coordination was likely related to the brain injury in 
service.  

At a VA fee basis examination in September 1999, the veteran 
reported experiencing occasional clusters of headaches of 
variable intensity.  Physical and mental status examinations 
were essentially normal, and the examiner concluded that the 
veteran could maintain full time employment and a stable 
relationship.  

On file are January 2001 and March 2002 documents completed 
by a physician in connection with the veteran's application 
for benefits under the Family and Medical Leave Act (FMLA).  
The documents show that he requested accommodations from his 
employer for chronic migraine headaches and short term memory 
loss.  

The physician noted that the veteran was not presently 
incapacitated, but nevertheless could only work 
intermittently, or on less than a full schedule, due to his 
disorders.  The physician reported that the veteran was 
incapacitated for 9 days in January 2001, and for 3 days in 
February 2002.  The physician clarified that the veteran 
could perform other types of work, except during 
incapacitating episodes.  

Private medical records for January 2001 to July 2005 
document complaints of daily headaches.  They also record 
complaints of dizziness, attributed at one point to 
Eustachian tube dysfunction.  

The records show that a diagnostic study of the head was 
normal.  A November 2001 statement by a treating physician 
indicates that the veteran experienced headaches 4 times each 
week, without abnormalities on neurological examination; the 
physician described the headaches as likely migrainous in 
nature.  

At his April 2001 hearing, the veteran explained that he 
processed mail for the U.S. Postal Service, but that daily 
headaches and memory loss impaired his performance, leading 
to a reduction in work hours by order of his physician.  

He testified that he currently worked up to 30 hours each 
week, and was absent from work 18 days out of the prior 6 to 
8 months due to headaches.  The veteran described the 
headaches as incapacitating, but varying in intensity.  

At a March 2003 VA fee basis examination, the veteran 
reported daily migrainous headaches, on account of which he 
lost about 5 days of work each month.  He also reported 
problems with equilibrium and cognitive functioning.  

Neurological examination was normal.  In addressing all 
present residuals of encephalitis, the examiner explained 
that the veteran had recovered, with the exception of 
experiencing residual headaches.  The examiner concluded that 
the headaches would not limit the veteran's activities or 
prevent gainful employment.  

At a second VA fee basis examination in March 2003, the 
veteran reported daily non-incapacitating headaches, and 
incapacitating headaches occurring once each month.  The 
examiner concluded that the veteran was gainfully employed 
and capable of performing activities of daily living.  

At his December 2004 hearing, the veteran explained that his 
psychiatrist had recommended switching to the day shift, in 
consequence of which his work hours were reduced to 5 hours 
each day (25 each week).  He clarified that his work hours 
were limited because of the timing of the shifts at his 
agency.  He testified that he missed about 5 days of work 
each month due to headaches.  

At an August 2005 VA neuropsychological examination, he 
reported daily headaches, and explained that his reduced work 
hours were largely due to a move to the day shift with the 
goal of improving his psychiatric symptoms.  After testing, 
the examiner found that brain dysfunction from encephalitis 
was a possibility.  

At an August 2005 VA neurological examination, the veteran 
reported problems with headaches and equilibrium.  He 
explained that he experienced a daily dull headache, as well 
as a migraine occurring several times each week.  

Neurological examination was entirely normal.  Diagnostic 
studies did not result in any findings suggesting post-
encephalitic change.  

In an addendum, the August 2005 neurologist explained that 
the headaches did not prevent the veteran from obtaining and 
maintaining full time employment.  

Personnel records from the U.S. Postal Service show that, in 
response to a physician's recommendation that he not work 
shifts later than 9 p.m., or work more than 5 days a week 
because of headaches and mood disorders, the veteran was 
assigned to work a weekly shift of 25 hours.  

In several statements, the veteran's mother contends that he 
is bedridden for days from his headaches, and is unable to 
hold a job.  

In statements on file, the veteran explains that switching to 
the day shift required him to accept fewer work hours, 
because of the timing of the shifts.  He also contends that 
the encephalitis affects his ability to read, retain, or 
process information.  


Analysis

The RO evaluated the residuals of encephalitis with headaches 
as 10 percent disabling for the period prior to January 15, 
2001, and as 50 percent disabling from January 15, 2001, 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8000 and 8100.  

Disability from certain diseases and their residuals, 
including encephalitis, may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8000, chronic epidemic encephalitis is 
to be rated at a minimum 10 percent for residuals, and at 100 
percent for an active febrile disease.  38 C.F.R. § 4.124a, 
Diagnostic Code 8000.  

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  

Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrant a 30 
percent disability evaluation.  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  


A.  The period prior to January 15, 2001

The Board initially notes that while the veteran was treated 
in October 1994 for hepatic and cardiac abnormalities in 
association with his encephalitis, subsequent service and 
post-service medical records are silent for any suggestion of 
residual liver or heart impairment.  

Moreover, while he attributes his cognitive impairment, 
including memory loss, disorientation, and concentration 
problems, to encephalitis, as previously noted, the Board in 
March 2005 determined that he does not have a cognitive 
disorder associated with encephalitis.  

Although he demonstrated difficulty with balance and 
coordination at the April 1999 examination, his difficulties 
were not attributed to the encephalitis (or confirmed on 
diagnostic testing), and neurological examinations on every 
other occasion were normal.  

The March 2003 examiner, in addressing any residual 
impairment from encephalitis, neither diagnosed an 
equilibrium disorder, nor suggested that any disequilibrium 
complaints were associated with the encephalitis.  

Nor have his treating or examining physicians otherwise 
identified any associated neurologic residuals of the 
encephalitis, other than headaches.  

In short, the only residuals of the encephalitis apparent 
from the record and recognized by VA are those of headaches.  

After careful review of the evidence, the Board finds that 
the veteran is entitled to assignment of a 50 percent 
evaluation for his service-connected residuals of 
encephalitis with headaches.  

In this regard, the record shows that since shortly following 
service, he has reported experiencing frequent headaches 
which were occasionally excruciating in nature, and which 
have been described as migrainous.  

By 2001, he was recommended for an altered work schedule in 
light of the incapacitating nature of his headaches.  

In light of the above evidence documenting frequent headaches 
with incapacitating episodes felt by treating physicians to 
require modification of his work schedule, the Board finds 
that the evidence supports assignment of a 50 percent 
evaluation for the period prior to January 15, 2001.  

The Board notes that a 50 percent evaluation is the maximum 
schedular evaluation assignable under Diagnostic Code 8100.  

Moreover, as explained previously, the only residuals 
apparent from the record and recognized by VA are headaches.  

The Board consequently finds that an evaluation in excess of 
50 percent is not warranted under Diagnostic Code 8000, which 
allows for rating residuals in proportion to the impairment 
of motor, sensory, or mental function.  

Accordingly, the veteran is entitled to assignment of a 50 
percent evaluation for his disorder for the period from 
August 18, 1998 to January 15, 2001.  


B.  The period from January 15, 2001

As already noted, a maximum 50 percent schedular evaluation 
is assignable under Diagnostic Code 8100 for migraine 
headaches.  

Moreover, and as previously discussed, the veteran does not 
have any demonstrated or recognized hepatic, cardiac, 
cognitive, or neurologic residuals associated with the 
encephalitis, other than headaches.  

The only identifiable and recognized residuals are headaches, 
which are already appropriately compensated at the maximum 
schedular evaluation allowable; there are no other 
manifestations which would support a proportional rating 
under DC 8000.  

Accordingly, there is no basis for assignment of a rating in 
excess of 50 percent for the residuals of encephalitis with 
headaches for the period from January 15, 2001.  


C.  Extraschedular consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Board points out, however, that a 50 percent evaluation 
for headaches already contemplates the presence of severe 
economic inadaptability.  

Moreover, and contrary to the assertions of his mother 
regarding the ability to hold a job, the veteran has remained 
employed on a consistent basis since at least 1999.  

While he argues that he is now prevented from working on a 
full time basis partly due to his headaches, the record shows 
that his reduced working hours result from the structure of 
daytime shifts at his particular agency (which apparently 
favors nighttime/early morning shifts), rather than from 
physical limitations imposed by the headaches.  The record 
shows the change in shifts was prompted primarily by his 
psychiatric symptoms.  

Moreover, the Board points out that his headaches do not 
prevent him from obtaining or maintaining full time 
employment at another job.  His examining physicians have 
concluded that the headaches do not preclude him from 
obtaining or maintaining gainful employment, and his treating 
physicians have not suggested otherwise.  

In short, the evidence does not suggest marked interference 
with employment beyond that already contemplated by the 
assignment of a 50 percent evaluation for headaches.  

Nor is there evidence that the headaches have necessitated 
frequent periods of hospitalization or that the 
manifestations of the headaches are unusual or exceptional.  

Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




D.  Fenderson considerations

The RO awarded service connection for residuals of 
encephalitis with headaches effective from August 18, 1998.  
There is no evidence that at any time thereafter the 
disability was worse than is contemplated by the currently 
assigned disability rating of 50 percent for the entire 
period since August 1998.  

The evidence covering that period, which has been reported in 
detail above, appears consistent as to the level of 
disability.  The evidence therefore does not support the 
assignment of a higher disability rating.  


II.  Adjustment disorder with anxiety

Factual background

Service connection for an adjustment disorder with anxiety 
was granted in April 2003, with an initial assigned 
evaluation of 10 percent, effective April 19, 1999.  

In December 2005, the evaluation assigned the disorder was 
increased to 30 percent, effective September 15, 2005.  This 
latter evaluation has remained in effect since that time.  

At his April 1999 VA fee basis examination, the veteran's 
complaints included impaired concentration, and anxiety.  He 
denied depression.  Mental status examination showed some 
impairment of short term memory.  

At a September 1999 VA fee basis examination, he reported 
memory problems interfering with employment.  He complained 
of occasional depression, and problems with concentration and 
anger.  He denied suicidal or homicidal ideation.  

Mental status examination showed he was oriented and neatly 
dressed.  His thoughts were coherent, goal-directed, and 
well-organized.  His affect was constricted, but his mood was 
euthymic.  He displayed no inappropriate behavior, and 
judgment was preserved.  

The examiner diagnosed mild to moderate depression, and 
assigned a Global Assessment of Functioning (GAF) score of 
60.  The examiner concluded that the veteran was capable of 
maintaining full time employment and a stable relationship.  

As discussed previously, the January 2001 and March 2002 FMLA 
documents show that he requested accommodations from his 
employer on account of, inter alia, short term memory loss, 
and that the completing physician believed the veteran could 
work only intermittently, or on less than a full schedule.  
 
Private medical records for January 2001 to July 2005 
document complaints of memory loss, social isolation, 
moderate paranoia, and anger problems.  In April 2002 he 
presented on an emergency basis for increased depression, at 
which time he was assigned a GAF score of 30.  

The records show that he was neuropsychologically evaluated 
in June 2002, at which time he demonstrated normal speech 
ability and was easily able to follow instructions.  He was 
easily frustrated and overwhelmed.  Testing was normal, 
except for evident memory problems.  

The private records show that on mental status examination, 
he was alert and oriented, with slightly impaired 
concentration and memory.  He sometimes reported hearing 
voices, and at other times denied auditory hallucinations.  
He denied panic attacks or suicidal ideation, but reported 
mood swings.  

At his April 2001 hearing, the veteran testified that his 
memory problems impaired his job as a mail processor.  The 
veteran explained that his work hours were reduced on the 
orders of his physician.  His mother testified as to his 
memory problems and depression.  

In a September 2002 statement, a private physician indicated 
that the veteran's night shift drastically impacted the 
ability to sleep normally, which in turn affected 
concentration and short term memory.  

At a VA fee basis examination in March 2003, the veteran 
reported short term memory problems, disorientation, and 
occasional incoherence.  He reported losing up to 5 days each 
month from work from his symptoms.  

He was alert and oriented, without evident memory loss.  The 
examiner concluded that it was not likely the veteran had any 
significant cognitive impairment, and that he was able to 
maintain gainful employment.  

At another March 2003 VA fee basis examination, the veteran 
reported anxiety, as well as problems with memory, 
concentration, and sleep, associated with working a night 
shift.  He explained that he was reprimanded at work for his 
memory problems.  

He was alert, oriented, and groomed.  He was coherent and 
goal-directed, but anxious.  He denied paranoia, suicidal or 
homicidal ideation, or obsessive or ritualistic behavior.  He 
denied any hallucinations or panic attacks.  He demonstrated 
impaired memory, but had adequate impulse control and 
judgment.  

The examiner assigned a GAF score of 65, and concluded that 
the veteran had mild difficulty in concentration and 
retention of new information, with a mild level of cognitive 
impairment and impact on daily functioning.  The examiner 
indicated that the veteran was gainfully employed and capable 
of performing activities of daily living.  

In a September 2003 statement, the veteran's spouse indicated 
that she witnessed his irritability and depression.  

At his December 2004 hearing, the veteran testified that the 
medical recommendation to accept a day shift resulted in 
reduced work hours.  He explained that his memory problems 
prevented him from certain positions at his agency.  

He testified as to experiencing panic attacks around crowds, 
and explained that he tended to lose a week of work each 
month secondary to panic attacks.  

At an August 2005 VA neuropsychological examination, the 
veteran explained that his depression led to the reduction in 
his work hours.  He described difficulty with remembering 
words and the locations of familiar places.  

The veteran's spouse described for the examiner the veteran's 
episodes of anger and forgetfulness.  She reported the 
presence of marital conflict.  
 
Mental status evaluation showed the veteran was unusually 
distractible, but did easily understand instructions.  His 
mental speed was mildly to moderately slow.  His mood was 
anxious and his affect constricted.  

Summarized, neuropsychological testing suggested impairments 
in attention and concentration, including impulse control 
problems and conceptual disorganization.  The testing also 
revealed impairment in executive functions and verbal memory.  

The examiner noted the veteran's depression played a role in 
the cognitive dysfunction.  

The veteran attended an August 2005 VA neurological 
examination.  The examiner concluded that the memory 
complaints were due to poor attention and concentration.  

In an addendum, the examiner noted that recent 
neuropsychiatric testing was compatible with organic 
impairment, possibly explaining the memory problems, but that 
there was no evidence of a progressive process.  

At a September 2005 VA examination, the veteran reported 
feelings of panic and hopelessness, paranoid ideation, mood 
swings, periods of depression and hypersomnia, anhedonia, 
anxiety, low energy, and poor concentration.  

He denied suicidal or homicidal ideation, or any symptoms of 
psychosis.  He explained that his periods of depression were 
frequently preceded by emotional highs and increased 
impulsive spending behavior, distractibility, and psychomotor 
agitation.  

He complained of intermittent periods of anxiety, and 
irritation, with occasional anger outbursts occurring daily 
at home, and weekly at work.  He explained that he was 
reprimanded at work for outbursts against coworkers, but did 
have friends.  

The veteran explained that he tended to miss work during his 
mood disturbances, but nevertheless remained employed with 
the U.S. Postal Service.  

He was alert and oriented, but anxious with a mildly 
constricted affect.  His speech was normal.  His mood was 
depressed, but his thought process was logical and linear.  
He was able to maintain attention and concentration, but 
evidenced some memory impairment.  His judgment was intact.  

The examiner concluded that the adjustment disorder was in 
remission, and that the veteran now had a bipolar disorder.  
The examiner concluded that the current psychiatric 
symptomatology caused clinically significant impairment in 
social and occupational functioning, and assigned the veteran 
a GAF score of 60.  

As noted previously, personnel records from the veteran's 
current employer show that he was assigned to work a shift 
comprised of 25 work hours in a week, in response to a 
physician's recommendation based on the presence of mood 
disorders.  

In several statements on file, the veteran's mother indicates 
that he experiences memory loss, is unable to hold a job, and 
misses a lot of work.  

In several statements, the veteran contends that he has 
severe short term memory loss and other cognitive problems, 
for which he had been reprimanded at work.  




Analysis

The RO evaluated the veteran's service-connected adjustment 
disorder with anxiety as 10 percent disabling for the period 
prior to September 15, 2005, and as 30 percent disabling 
effective on September 15, 2005, under Diagnostic Codes 9432 
and 9440.  

Under 38 C.F.R. § 4.130, Diagnostic Codes 9432 and 9440, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  


A.  The period from April 19, 1999 to September 15, 2005

After careful review of the evidence, the Board concludes 
that the veteran's disability picture for his service-
connected adjustment disorder with anxiety most nearly 
approximates the criteria for a 50 percent evaluation.  

His symptoms include anxiety, recurrent depression, panic 
attacks, and irritability with anger outbursts.  He also has 
at times demonstrated some memory and concentration problems.  
The record shows that his employer adjusted his work schedule 
on the recommendation of a physician to alleviate psychiatric 
symptoms.  

In the Board's opinion, the above evidence is consistent with 
a 50 percent evaluation for occupational and social 
impairment with reduced reliability and productivity.  The 
Board therefore concludes that the evidence supports 
assignment of a 50 percent evaluation for the adjustment 
disorder for the period prior to September 15, 2005.  

Board finds, however, that the evidence does not support 
assignment of an evaluation in excess of 50 percent.  

In this regard, the record shows that his psychiatric 
symptoms do not include suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic; spatial disorientation; 
neglect of personal appearance and  hygiene; difficulty in 
adapting to stressful circumstances; or inability to 
establish and maintain effective relationships.  

While the veteran describes experiencing panic attacks, he 
does not describe them as near continuous.  Moreover, prior 
to September 2005, he denied any anhedonia, and he has 
consistently denied any suicidal ideation.  Moreover, he 
denies any interference of his psychiatric disorder with his 
activities of daily living.  

In addition, while he reports experiencing anger outbursts, 
and was noted on neuropsychological testing in August 2005 to 
report impulsive actions, he denies any homicidal ideation, 
and does not have any history of violent behavior.  The March 
2003 examiner specifically noted adequate impulse control and 
judgment.  

Although he reports incoherent speech, his speech is 
consistently relevant and coherent.  The veteran also remains 
alert and oriented to examination, and while he sometimes 
reported auditory hallucinations to private physicians, no 
hallucinations were reported or evident on examination.  Nor 
did he display any abnormal behavior.  

The veteran reports severe memory loss.  His spouse and 
mother confirm that he has memory loss.  Notably, however, 
his memory impairment has been described as no more than 
slight to mild when actually examined.  

The Board also notes that the veteran has been employed since 
at least 1999, and that despite reports of anger outbursts, 
he remains married and has friends.  He has not adduced 
evidence showing that his claimed reprimands adversely 
affected his job, and the record shows that his work schedule 
was changed at his initiative.  

The Board notes that the veteran was assigned a GAF score of 
30 on one occasion.  The Board points out that the score was 
assigned during a period of psychiatric decompensation that 
had prompted the veteran to seek emergency room treatment.  
No other instances of decompensation are described in the 
record.  

Moreover, his assigned GAF score on examinations in September 
1999 and March 2003 were, respectively, 60 and 65, which are 
consistent with a 50 percent evaluation.  

In this regard, GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In contrast, 
GAF scores ranging between 21 and 30 reflect behavior 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication and judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends).  See 
generally, Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996).  

The private medical records on file generally show findings 
similar to those present on VA examination.  The Board 
therefore finds that the GAF scores assigned by the VA 
examiners are more reflective of the veteran's overall level 
of psychiatric disability than the GAF score noted in April 
2002.  

In short, the Board finds that the evidence shows the 
veteran's adjustment disorder is productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with reduced reliability and 
productivity.  

Accordingly, a 50 percent evaluation, but not more, for the 
service-connected adjustment disorder with anxiety for the 
period prior to September 15, 2005, is warranted.  


B.  The period from September 15, 2005

The Board finds that the veteran's adjustment disorder with 
anxiety meets the criteria for a 50 percent evaluation, but 
not more, for the period from September 15, 2005.  

The August 2005 and September 2005 examinations in particular 
show that he had impairment in attention and concentration, 
with conceptual disorganization evident on testing.  He also 
reported symptoms including feelings of panic, paranoid 
ideation, mood swings, anhedonia, and poor concentration.  In 
the Board's opinion, the above findings support assignment of 
a 50 percent evaluation for the service-connected psychiatric 
disorder.  

With respect to an evaluation in excess of 50 percent, the 
record shows that his psychiatric symptoms do not include 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic; spatial disorientation; neglect of personal appearance 
and  hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.  

Despite his anxiety, panic attacks, depression, and 
anhedonia, the veteran does not experience suicidal ideation, 
and the evidence does not suggest his depressive episodes 
affect his ability to function independently, appropriately 
and effectively.  To the contrary, the veteran denies any 
interference of his psychiatric disorder with his activities 
of daily living.  

Moreover, he is not shown to have impaired impulse control, 
or any history of violence.  The September 2005 examiner 
noted that the veteran's judgment was intact.  The veteran 
evidences no speech abnormalities, and is alert and oriented 
to examination, without symptoms of hallucinations, delusions 
or abnormal behavior.  

While he reports memory problems, his short term memory 
impairment is not shown to be even remotely severe enough as 
to be equivalent to a tendency to forget his own name or the 
names of close relatives.  The Board also notes that the 
veteran remains employed and married, and has friends.  His 
assigned GAF score is 65, which is consistent with a 50 
percent evaluation.  

In short, the Board finds that the evidence shows the 
veteran's adjustment disorder is productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with reduced reliability and 
productivity.  Accordingly, a 50 percent evaluation, but not 
more, for the service-connected adjustment disorder with 
anxiety for the period from September 15, 2005, is warranted.  

C.  Extraschedular consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

The veteran contends that his psychiatric condition has 
impacted his ability to work full time, and has resulted in 
reprimands for his memory loss and anger outbursts.  The 
record shows, however, that he has remained employed with the 
same agency since 2000, and has not proffered evidence 
suggesting that any reprimand he received on account of his 
psychiatric impairment has adversely affected his employment.  

Moreover, the record shows that he now works less than 40 
hours per week because of the structure of the shifts at his 
agency; his psychiatric disorder would not prevent him from 
working on a full time basis if he elected to work at a job 
with shifts that did not require late night or early morning 
availability.  His examiners have consistently noted that he 
is fully capable of gainful employment.  

Nor is there evidence that the psychiatric disorder has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disorder are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  

D.  Fenderson considerations

In granting entitlement to service connection for an 
adjustment disorder with anxiety, the RO assigned the veteran 
an effective date for service connection of April 19, 1999.  
The record reflects that the veteran's symptoms have remained 
relatively consistent since April 1999.  

The Board has carefully reviewed the evidence of record, but 
concludes that his adjustment disorder with anxiety has 
remained no more than 50 percent disabling for the entire 
period from April 19, 1999.  Fenderson.  



ORDER

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 50 percent evaluation for the service-
connected residuals of encephalitis with headaches for the 
period prior to January 15, 2001, is granted.  

An evaluation in excess of 50 percent for the service-
connected residuals of encephalitis with headaches for the 
period from January 15, 2001, is denied.  

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 50 percent evaluation for the service-
connected adjustment disorder with anxiety for the period 
prior to September 15, 2005, is granted.  

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 50 percent evaluation for service-
connected adjustment disorder with anxiety for the period 
from September 15, 2005, is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


